                                81,7(' 67$7(6 ',675,&7 &2857
                                            IRU WKH
                             ($67(51 ',675,&7 2) 1257+ &$52/,1$

86$ YV -DPDO .HQGDOH :DWVRQ                                              'RFNHW 1R &5)/

                                3HWLWLRQ IRU $FWLRQ RQ 6XSHUYLVHG 5HOHDVH

&20(6 12: /LQZRRG ( .LQJ 86 3UREDWLRQ 2IILFHU RI WKH FRXUW SUHVHQWLQJ D SHWLWLRQ IRU PRGLILFDWLRQ
RI WKH -XGJPHQW DQG &RPPLWPHQW 2UGHU RI -DPDO .HQGDOH :DWVRQ ZKR XSRQ DQ HDUOLHU SOHD RI JXLOW\ WR
'LVWULEXWLRQ RI D 4XDQWLW\ RI &RFDLQH %DVH &UDFN  ZDV VHQWHQFHG E\ WKH +RQRUDEOH /RXLVH : )ODQDJDQ
86 'LVWULFW -XGJH RQ $SULO   WR WKH FXVWRG\ RI WKH %XUHDX RI 3ULVRQV IRU D WHUP RI  PRQWKV ,W
ZDV IXUWKHU RUGHUHG WKDW XSRQ UHOHDVH IURP LPSULVRQPHQW WKH GHIHQGDQW EH SODFHG RQ VXSHUYLVHG UHOHDVH IRU
D SHULRG RI  PRQWKV

   -DPDO .HQGDOH :DWVRQ ZDV UHOHDVHG IURP FXVWRG\ RQ -DQXDU\   DW ZKLFK WLPH WKH WHUP RI
VXSHUYLVHG UHOHDVH FRPPHQFHG

5(63(&7)8//< 35(6(17,1* 3(7,7,21 )25 $&7,21 2) &2857 )25 &$86( $6
)2//2:6

    2Q )HEUXDU\   WKH GHIHQGDQW VXEPLWWHG D XULQH VSHFLPHQ ZKLFK WHVWHG SRVLWLYH IRU WKH XVH RI
PDULMXDQD 7R DGGUHVV WKLV EHKDYLRU DQG LQ DQ HIIRUW WR GHWHU GUXJ DEXVH ZH DUH UHFRPPHQGLQJ WKDW :DWVRQ
EH UHTXLUHG WR SDUWLFLSDWH DV GLUHFWHG LQ DSSURSULDWH VXEVWDQFH DEXVH WUHDWPHQW 7KH GHIHQGDQW ZLOO EH
UHTXLUHG WR SDUWLFLSDWH LQ RXU GLVWULFW¶V 6XUSULVH 8ULQDO\VLV 3URJUDP DQG KH ZLOO DOVR EH UHIHUUHG WR 'D\PDUN
6HUYLFHV +HQGHUVRQ 1RUWK &DUROLQD IRU DSSURSULDWH VXEVWDQFH DEXVH WUHDWPHQW RSWLRQV

    7KH GHIHQGDQW VLJQHG D :DLYHU RI +HDULQJ DJUHHLQJ WR WKH SURSRVHG PRGLILFDWLRQ RI VXSHUYLVLRQ

35$<,1* 7+$7 7+( &2857 :,// 25'(5 WKDW VXSHUYLVHG UHOHDVH EH PRGLILHG DV IROORZV

    7KH GHIHQGDQW VKDOO SDUWLFLSDWH DV GLUHFWHG LQ D SURJUDP DSSURYHG E\ WKH SUREDWLRQ RIILFH IRU WKH
      WUHDWPHQW RI QDUFRWLF DGGLFWLRQ GUXJ GHSHQGHQF\ RU DOFRKRO GHSHQGHQF\ ZKLFK ZLOO LQFOXGH
      XULQDO\VLV WHVWLQJ RU RWKHU GUXJ GHWHFWLRQ PHDVXUHV DQG PD\ UHTXLUH UHVLGHQFH RU SDUWLFLSDWLRQ LQ D
      UHVLGHQWLDO WUHDWPHQW IDFLOLW\

   ([FHSW DV KHUHLQ PRGLILHG WKH MXGJPHQW VKDOO UHPDLQ LQ IXOO IRUFH DQG HIIHFW

5HYLHZHG DQG DSSURYHG                                , GHFODUH XQGHU SHQDOW\ RI SHUMXU\ WKDW WKH IRUHJRLQJ
                                                      LV WUXH DQG FRUUHFW


V0LFKDHO & %ULWWDLQ                                V/LQZRRG ( .LQJ
0LFKDHO & %ULWWDLQ                                   /LQZRRG ( .LQJ
6XSHUYLVLQJ 86 3UREDWLRQ 2IILFHU                    86 3UREDWLRQ 2IILFHU
                                                       1HZ %HUQ $YHQXH 5RRP 
                                                      5DOHLJK 1& 
                                                      3KRQH 
                                                      ([HFXWHG 2Q 0DUFK  
-DPDO .HQGDOH :DWVRQ
'RFNHW 1R &5)/
3HWLWLRQ )RU $FWLRQ
3DJH 


                                     25'(5 2) 7+( &2857

                                 10th
&RQVLGHUHG DQG RUGHUHG WKLV BBBBBBBBB               March
                                         GD\ RI BBBBBBBBBBBBBBBBBBBB  DQG RUGHUHG ILOHG DQG
PDGH D SDUW RI WKH UHFRUGV LQ WKH DERYH FDVH



BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
/RXLVH : )ODQDJDQ
86 'LVWULFW -XGJH
